Citation Nr: 1101295	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  96-29 799	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah

THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent, 
from November 12-16, 1999, for residuals of a left ankle 
fracture.

(The Veteran had a temporary 100 percent convalescent rating for 
this left ankle disability from November 17, 1999 to December 31, 
1999.)

2.  Entitlement to a rating higher than 10 percent for this left 
ankle disability from January 1, 2000, to February 29, 2000.

3.  Entitlement to a compensable rating (i.e., a rating higher 
than 0 percent) for this left ankle disability since March 1, 
2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active military service from January 1981 to 
December 1989.

This appeal to the Board of Veterans' Appeals (Board/BVA) 
originated from an October 2002 decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Boulder, Colorado, 
which granted service connection for residuals of a left ankle 
fracture and assigned "staged" ratings, i.e., different ratings 
at different times to compensate the Veteran for varying degrees 
of severity of his disability.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  He appealed these ratings.  His 
claims file subsequently was transferred to the Salt Lake City RO 
during the pendency of his appeal, and that office certified his 
appeal to the Board.

The Board remanded the claims in July 2003 and March 2007 for 
further development and consideration.

The additional issue of entitlement to service connection 
for surgical scars of the left ankle has been raised by 
the record, but has not been initially adjudicated by the 
RO as the Agency of Original Jurisdiction (AOJ).  
The Board therefore is referring this additional claim to 
the RO for appropriate development and consideration.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board 
generally does not have jurisdiction over an issue not yet 
adjudicated by the RO).




FINDINGS OF FACT

1.  For the initial period at issue from November 12-16, 1999, 
the Veteran's left ankle disability was manifested by marked 
limitation of motion, but not ankylosis.  

2.  The Veteran had a temporary 100 percent convalescent rating 
for this left ankle disability from November 17, 1999 to December 
31, 1999.

3.  From January 1, 2000, to February 29, 2000, the Veteran's 
left ankle disability was manifested by at most moderate 
limitation of motion due to pain.

4.  The Veteran continued to have this level of left ankle 
disability - including this amount of limitation of motion, from 
March 1, 2000 to April 15, 2008.

5.  But from April 15, 2008 until April 27, 2009, the Veteran's 
left ankle disability again was manifested by marked limitation 
of motion, but not ankylosis.

6.  From May 1, 2009 through July 31, 2009, the Veteran had to 
convalesce following left ankle surgery (arthroscopy and 
stabilization) on April 27, 2009.

7.  From August 1, 2009 until June 10, 2010, the Veteran's left 
ankle disability again was manifested by marked limitation of 
motion, but still not ankylosis.

8.  Since June 10, 2010, the Veteran's left ankle disability has 
been manifested by at most moderate limitation of motion due to 
pain.




CONCLUSIONS OF LAW

1.  For the initial period at issue from November 12-16, 1999, 
the criteria are not met for a rating higher than 20 percent for 
the left ankle disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.51, 4.71a, Part 4, 
Diagnostic Code (DC) 5271 (2010).

2.  From January 1, 2000, to February 29, 2000, the criteria are 
not met for a rating higher than 10 percent for this left ankle 
disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.51, 4.71a, Part 4, DC 5271 
(2010).

3.  But from March 1, 2000 to April 15, 2008, the criteria are 
met for a continuation of this 10 percent rating for this left 
ankle disability (so more than just 0 percent).  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.51, 4.71a, Part 4, DC 5271 (2010).

4.  And from April 15, 2008 until April 27, 2009, the criteria 
are met for a higher 20 percent rating for this left ankle 
disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.51, 4.71a, Part 4, DC 5271 
(2010).

5.  From May 1, 2009 through July 31, 2009, the criteria are met 
for a temporary 100 percent convalescent rating for this left 
ankle disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.30 (2010).

6.  From August 1, 2009 until June 10, 2010, the criteria are met 
for a 20 percent rating for this left ankle disability.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.51, 4.71a, Part 4, DC 5271 (2010).

7.  Since June 10, 2010, the criteria are met for a 10 percent 
rating for this left ankle disability.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.51, 
4.71a, Part 4, DC 5271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duties to notify and assist Veterans with 
claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his or her 
representative, if any, of any information, and any medical or 
lay evidence, which is necessary to substantiate the claim.  VA 
also is required to apprise the Veteran of whose responsibility, 
his or VA's, it is for obtaining this supporting evidence.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

These VCAA notice requirements apply to all five elements of a 
claim:  (1) Veteran status, (2) existence of a disability, (3) a 
connection between the Veteran's service and the disability, (4) 
degree of disability, and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to any initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  If for whatever reason it was 
not, however, or the notice provided was inadequate or 
incomplete, this timing error can be effectively cured by 
providing any necessary notice and then readjudicating the claim, 
such as in a statement of the case (SOC) or supplemental SOC 
(SSOC), such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); Prickett v. Nicholson, 
20 Vet. App. 370 (2006).



A reviewing court, in considering the rule of prejudicial error, 
is precluded from applying a mandatory presumption of prejudice 
rather than assessing whether, based on the facts of each case, 
the error was outcome determinative.  All VA notice errors are 
not presumptively prejudicial.  That would impose an unreasonable 
evidentiary burden on VA to rebut the presumption and require VA 
to demonstrate why any error is harmless, rather than requiring 
the appellant, as the pleading party, to show the error was 
harmful.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this particular case at hand, the Veteran has received all 
essential notice, has had a meaningful opportunity to participate 
in the development of his claim, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir., 2004).  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the 
Board had erred by relying on various post-decisional documents 
for concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the Veteran, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

A VCAA letter dated in October 2001, which was sent prior to 
initially adjudicating the claim (keeping in mind the claim at 
the time was for service connection), informed the Veteran of the 
type of evidence and information needed to substantiate his claim 
and apprised him of his and VA's respective responsibilities in 
obtaining this supporting evidence.  He challenged the initial 
evaluations assigned following the granting of service 
connection.  In Dingess, the Court held that in cases, as here, 
where service connection has been granted and an initial 
disability rating and effective date assigned, the typical 
service-connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no longer 
required because the purpose the notice initially was intended to 
serve has been fulfilled.  Id., at 490-91.



VA is not required to provide any additional VCAA notice in this 
circumstance, including concerning the downstream disability 
rating and effective date elements of the claim.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 
8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to 
the holding in Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), 
the provisions of 38 U.S.C.A. § 7105(d) require VA instead to 
issue a SOC if the disagreement concerning the downstream issue 
is not resolved.  And, here, the RO provided this necessary SOC 
(and since has provided SSOCs), citing the statutes and 
regulations governing the assignment of the initial ratings and 
discussing the reasons and bases for not assigning higher 
ratings.

Nevertheless, VCAA letters specifically pertinent to the "higher 
rating" issue were sent in April 2003, February 2004, March 
2006, March 2007, October 2008, and May 2010.

Regarding the duty to assist, the Veteran's pertinent medical 
records - including his VA medical treatment records and 
identified private medical records, have been obtained to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There 
is no indication of any additional evidence, relevant to the 
claims, which is available and yet not in the claims file for 
consideration.  The Veteran was also afforded a VA compensation 
examination in June 2010 to reassess the severity of his 
left ankle disability, and the findings in the report of that 
evaluation, along with the other evidence in the file, provide 
the information needed to determine whether his existing ratings 
are most appropriate.  So reexamination is not needed.  
38 C.F.R. §§ 3.327, 4.2.

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 
1995).  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) 
(discussing this in the context of a claim for 
service connection, indicating the requirement of a 
"contemporaneous" examination does not require a new 
examination based upon the mere passage of time).  


The VA examination report mentioned is thorough, well reasoned, 
and supported by the other evidence of record.  This examination 
is adequate as the claims file was reviewed for the pertinent 
medical and other history of the disability, the examiner 
personally evaluated the Veteran and provided findings in 
sufficient detail, and since he sufficiently discussed the 
rationale of his opinions regarding the severity of the 
disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007); 38 C.F.R. § 3.326.

Therefore, "it is difficult to discern what additional guidance 
VA could have provided to the Veteran regarding what further 
evidence he should submit to substantiate his claim."  See 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) 
(observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims.").  See 
also Reyes v. Brown, 7 Vet. App. 113, 116 (1994) and Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances when a remand would not result in any significant 
benefit to the Veteran).

Disability Ratings

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.  His entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).



But before proceeding with its analysis of the Veteran's claim, 
the Board finds that some further discussion of Fenderson v. 
West, 12 Vet. App 119 (1999) is warranted.  In Fenderson, the 
Court emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a case 
(such as this one) in which a Veteran expresses dissatisfaction 
with the assignment of an initial disability evaluation where the 
disability in question has just been recognized as 
service connected.  VA must assess the level of disability from 
the date of initial application for service connection and 
determine whether the level of disability warrants the assignment 
of different disability ratings at different times over the life 
of the claim - a practice known as "staged rating."  But see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007) (more recently 
extending this practice even to claims that do not involve 
initial ratings).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not allowed.  See 38 
C.F.R. § 4.14 (VA's anti-pyramiding regulation).  A claimant may 
not be compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 
203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  However, if a 
Veteran has separate and distinct manifestations attributable to 
the same injury, they should be compensated under different 
diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for consideration.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  However, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be 
considered in conjunction with the Diagnostic Codes predicated on 
limitation of motion, and only when the Veteran is not already 
receiving compensation at the maximum level permitted for 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the inability, 
due to damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss may 
be due to the absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures.  It may also be due 
to pain supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

The Veteran's left ankle disability is rated under DC 5271 based 
on the extent of his resultant limitation of motion.  Under the 
code, moderate limitation of motion of the ankle warrants a 10 
percent evaluation.  Whereas a 20 percent evaluation requires 
marked limitation of motion and is the highest possible rating 
under this code.

Normal range of motion of the ankle is considered to be 20 
degrees of dorsiflexion and 45 degrees of plantar flexion.  38 
C.F.R. § 4.71, Plate II.  

Higher 30 and 40 percent ratings are available for ankylosis 
under DC 5270.  Ankylosis is stiffening or fixation of the joint 
as the result of a disease process, with fibrous or bony union 
across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 
1988) (Ankylosis is "immobility and consolidation of a joint due 
to disease, injury, or surgical procedure."); see also Coyalong 
v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia 
and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)].

But the Veteran does not have ankylosis, so DC 5270 does not 
apply.  Also, for this reason DC 5272 does not apply, either, 
irrespective of the fact that this other code does not provide 
for a rating higher than 20 percent.

As well, the Veteran is not shown to have malunion of the Os 
calcis or astragalus of the type contemplated by DC 5273 or 
astragalectomy as required by DC 5274, irrespective of the fact 
that these other codes also do not provide for a rating higher 
than 20 percent.

An Initial Disability Rating Higher than 20 Percent
from November 12-16, 1999

In November 1999, the Veteran injured his left ankle when he fell 
six feet off of a ladder and suffered a fracture.  Records from 
Dr. F. Y. show the Veteran sustained a displaced fracture of the 
medial malleolus.  He indicated the Veteran should undergo 
operative intervention with internal fixation.  

On November 17, 1999, the Veteran underwent surgical repair of 
the fracture and a short leg cast was applied.  At the end of the 
month, records from Dr. Y show that the sutures were removed and 
the Veteran was instructed to return in two weeks with the 
initiation of weight-bearing.  Thereafter he participated in 
physical therapy.  

By February 11, 2000, the Veteran had pain-free range of motion 
with only mild symptoms of posterior tibialis tendinitis.  

The RO granted service connection for residuals of the left ankle 
fracture effective from November 12, 1999.  An initial 20 percent 
rating was assigned based on marked limitation of motion due to 
the fracture.  A temporary total rating was assigned from 
November 17, 1999, the date of the surgery through the end of 
December 1999.  As of January 2000, a 10 percent rating was 
assigned for moderate limitation of motion based on a January 14, 
2000 physical therapy report.  As of March 1, 2000, a 
noncompensable rating was assigned because the February 11, 2000 
report had showed pain-free range of motion of this ankle.

For the period in question, from November 12-16, 1999, the 
Veteran was having significant left ankle problems due to the 
fracture.  But has received the maximum rating possible, without 
ankylosis.  Since there was no ankylosis, a higher rating is not 
warranted for this initial time period.


A Disability Rating Higher than 10 Percent
from January 1, 2000, to February 29, 2000

During this period of time, there are no pertinent records to 
show marked limitation of motion.  The Board believes the 
competent remarks of the Veteran that he had left ankle pain.  
See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, 
there is no objective indication the pain, even accepting he had 
it, was causing marked limitation of motion - as opposed to just 
relatively moderate limitation of motion.  As such, a rating 
higher than 10 percent under DC 5271 is unwarranted.  

A Compensable Disability Rating Since March 1, 2000

In June 2000, the Veteran had a VA compensation examination.  At 
the time, he was being evaluated for dizziness.  It was noted 
that he was able to tandem walk, but did so carefully, 
deliberately, and slowly.  Heel and toe walking was problematic 
and he had difficulty sustaining the positions, which was noted 
to be complicated due to ankle difficulty.

June 2001 records from Dr. Y showed the Veteran's medial 
malleolus was 
well-healed.  On July 20, 1001, the internal screw was removed to 
provide pain relief.  By the end of the month, the incisions were 
well-healed and he was permitted to increase his activities.  

A November 2001 medical records from Ponderosa Family Physicians 
noted the Veteran had complained of occasional left ankle pain.  



VA outpatient records dated in 2003 and from 2008-2010 document 
recurring complaints of left ankle pain.  The Veteran, himself, 
has reported that he essentially has had continuous pain 
throughout the appeal period.  The Board concedes that left ankle 
pain has been present for the entire appeal period.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (indicating a lay person is 
competent to report symptoms that are non-medical in nature, such 
as the observance of varicose veins).

On April 15, 2008, the Veteran went to VA's urgent care facility 
and reported an increase in his left ankle pain.  He complained 
of having "throbbing" at night.  There was very slight edema 
around the left medial malleolus, but there was no redness or 
deformity.  There was pain with palpation directly under the 
medial malleolus.  In May 2008, it was noted that he had 
degenerative joint disease (i.e., arthritis) of the left ankle 
with possible posterior tibial tendonitis versus a tear, possible 
deltoid ligament tear.  An ankle brace was ordered.  A few days 
later, he obtained the left ankle support.  It was noted that he 
reported that he had experienced left ankle pain since his 1999 
accident, which occurred with 
weight-bearing and activity.  Thereafter, he continued to be 
followed by the podiatry clinic.  A magnetic resonance imaging 
(MRI) revealed an odd area of signal artifact in the soft tissues 
just deep to the skin at the plantar and medial aspect of the 
foot, which was not noted as any radioopaque object on plain film 
radiographs.  He was told that he would have to pick up a soft 
ankle brace to use daily when he could no longer tolerate the 
lace-up ankle brace.  Various exercises, including range-of-
motion exercises, were prescribed and he was scheduled for 
physical therapy.  

In March 2009, it was noted the Veteran had focal pain to the 
medial aspect of the left ankle, just distal to the medial 
malleolus, minimal pain, but no crepitus with ankle or subtalar 
joint (STJ) range of motion, and there was no lateral ligament 
tenderness.  There was minimal tenderness along the PT tendon 
course, but not at the insertion point.  It was noted that shots 
to improve his pain did not resolve it.  April 2009 range-of-
motion studies revealed left ankle dorsiflexion to 2 degrees, 
with the knee extended, and to 5 degrees with the knee flexed.  A 
recent MRI revealed a longitudinal tear to the anterior 
talofibular ligament, thickening of the superficial deltoid 
ligament consistent with chronic injury, and mild osteoarthritis 
of the talonavicular joint.  The diagnosis was chronic left ankle 
pain with instability.  It was determined the Veteran required 
further left ankle repair (surgery), which he had on April 27, 
2009.

The Board finds that from March 1, 2000 until April 15, 2008, the 
Veteran's left ankle disability continued to warrant a 10 percent 
rating based on moderate pain/painful motion of this ankle.  The 
evidence, however, does not show marked impairment during that 
period - in comparison.

From April 15, 2008 until April 27, 2009, however, the Board 
finds there was marked left ankle impairment, including marked 
limitation of motion, but still no ankylosis.

As noted, the Veteran had additional left ankle surgery on April 
27, 2009.  The procedure was arthroscopic and involved 
stabilization of the ankle.  It was "same day surgery," so on 
an outpatient basis.  Thereafter, he was in a postoperative state 
with no weightbearing and required post-operative rehabilitation.  
To this end, he was provided a walker and wheelchair and expected 
to move on to an ankle brace.  He was noted to be compliant with 
his physical therapy in June 2009.  On July 9, 2009, he was 
technically able to be back on his feet, but he continued to have 
edema in his lower leg and was still wearing the post-operative 
shoe.  By August 2009, he had returned to normal shoewear and 
weightbearing.  

A total (i.e., 100 percent) disability rating will be assigned 
without regard to other provisions of the rating schedule when it 
is established that a service-connected disability has required 
VA hospital treatment for a period in excess of 21 days.  See 38 
C.F.R. § 4.29.  In this case, hospitalization was less than 21 
days.

However, a total disability evaluation also will be assigned when 
it is established by report at hospital discharge or outpatient 
release that treatment of a service-connected disability resulted 
in:  (1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe post-operative residuals 
such as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a wheelchair 
or crutches; or (3) immobilization by cast, without surgery, of 
one major joint or more, continuing for a period of 1, 2, or 3 
months from the first day of the month following such hospital 
discharge or outpatient release.  38 C.F.R. § 4.30.

When VA assigns a temporary total rating, such will be followed 
by appropriate schedular evaluations.  A reduction in the total 
rating will not be subject to the notice and procedural 
requirements of 38 C.F.R. § 3.105(e).  When the evidence is 
inadequate to assign a schedular evaluation, a physical 
examination will be scheduled and considered prior to the 
termination of a total rating.  38 C.F.R. § 4.30.  Additionally, 
extensions of the temporary total rating are authorized when 
supported by the record in increments of one, two, or three 
months beyond the initial three months granted. 38 C.F.R. § 
4.30(b)(1).

In Felden v. West, 11 Vet. App. 427, 430 (1998), the Court, 
citing Dorland's Illustrated Medical Dictionary, p. 374 (28th ed. 
1994), defined convalescence as "the stage of recovery following 
an attack of disease, a surgical operation, or an injury."  The 
Court also defined recovery as "the act of regaining or returning 
toward a normal or healthy state."  Id., citing Webster's Medical 
Desk Dictionary 606 (1986).  In other words, the purpose of a 
temporary total evaluation, pursuant to 38 C.F.R. § 4.30, is to 
aid the appellant during the immediate 
post-surgical period when he or she may have incompletely healed 
wounds or may be wheelchair-bound, or when there may be similar 
circumstances indicative of transient incapacitation associated 
with recuperation from the immediate effects of an operation.  
The Court also has held that notations in the medical record as 
to the appellant's incapacity to work after surgery must be taken 
into account in the evaluation of a claim brought under the 
provisions of 38 C.F.R. § 4.30.  See Seals v. Brown, 8 Vet. App. 
291, 296-97 (1995); Felden at 430.



Here, the Board finds that the Veteran is entitled to the three 
months of total disability provided for in 38 C.F.R. § 4.30.  The 
records establish that he was essentially in a nonweight-bearing 
status and participating in post-operative therapy and care.  
Therefore, a total rating is warranted from May 1, 2009 through 
July 31, 2009.  An extension beyond that point is not warranted 
since he was back to normal shoewear and activity by that time.

Thereafter, August 2009 range-of-motion studies revealed left 
ankle dorsiflexion to 5 degrees, plantar flexion to 30 degrees, 
eversion to 20 degrees, and inversion to 23 degrees.

The Veteran was afforded a VA examination on June 10, 2010.  He 
reported that he had experienced consistent left ankle pain over 
the years, dating back to his 1999 injury, so for over a decade.  
Currently, he reported that he would have left ankle pain that 
lasted for a few seconds to over an hour.  It could be severe and 
he would also have pins and needles sensation along his incision 
site.  He was independent in his self-care and able to maintain 
employment.  Physical examination revealed three arthroscopic 
ports or surgical scars.  The issue of service connection for 
these surgical scars of the left ankle has been referred to the 
RO for appropriate development and consideration.  

With regards to the left ankle disability, itself, the Veteran 
was able to dorsiflex this ankle to 20 degrees without pain and 
was able to plantar flex to 15 degrees with soreness at the end 
point, which was compatible with his talonavicular joint 
osteoarthritis.  The ankle, itself, was stable.  There was no 
change in active or passive range of motion with repetitive 
testing and there was no additional loss of function of the 
involved joint due to pain, weakness, impairment of endurance, 
fatigue, incoordination, or flare-ups.  Strength was normal.  The 
diagnosis (other than scarring) was left ankle chronic 
instability with post-traumatic osteoarthritis of the talor 
navicular joint; status post open reduction and internal fixation 
for fracture and recent Brostrom procedure.



So, in sum, the Board finds that from the time following the 
total rating after his surgery convalescence until the VA 
examination, from August 1, 2009 until June 10, 2010, the Veteran 
exhibited markedly limited dorsiflexion of his left ankle, though 
still not ankylosis.  As such, a 20 percent rating was warranted.  
From June 10, 2010, he no longer had marked limitation of motion, 
rather, moderate limitation of motion.  Thus, a lesser 10 percent 
rating is warranted for this ensuing period (though still higher 
than the 0 percent rating he had prior to this decision).

In determining whether a higher rating is warranted for service-
connected disability, VA must determine whether the evidence 
supports the Veteran's claim or is in relative equipoise (meaning 
about evenly balanced for and against his claim), with him 
prevailing in either event, or whether instead a preponderance of 
the evidence is against his claim, in which case his claim must 
be denied.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In this case, the preponderance of the evidence is against higher 
ratings from November 12-16, 1999 (that is, in excess of 20 
percent) and from January 1, 2000, to February 29, 2000 (in 
excess of 10 percent).  But the evidence supports assigning a 10 
percent rating for the period of March 1, 2000 to April 15, 2008; 
a 20 percent rating for the period of April 15, 2008 until April 
27, 2009; a temporary total rating based on need for 
convalescence following hospital treatment due to service-
connected left ankle disability for the period of May 1, 2009 
through July 31, 2009; a 20 percent rating for the period of 
August 1, 2009 until June 10, 2010; and a 10 percent rating since 
June 10, 2010.  This is a "staging" of the Veteran's ratings 
pursuant to Fenderson.

Since at times the Veteran has had the highest possible schedular 
rating for his left ankle disability under the applicable DC 
5271, that is, even when he did not have the temporary and 
maximum permissible 100 percent convalescent ratings under 
38 C.F.R. § 4.30, the Board also has considered whether he is 
entitled to a greater level of compensation on an extra-schedular 
basis.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors that would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extra-schedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008); aff'd, Thun v. 
Shinseki, No. 2008-7135, 2009 WL 2096205 (Cir. 2009), there is a 
three- step inquiry for determining whether a Veteran is entitled 
to an extra-schedular rating.  

First, the Board must first determine whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.



With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's ankle disability 
with the established criteria found in the rating schedule for 
ankle disability shows that the rating criteria reasonably 
describe and contemplate his disability level and symptomatology, 
for the reasons and bases already discussed.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that he has required frequent 
hospitalizations for his disability.  At least one of his 
surgeries was "same day" - so presumably on an outpatient 
rather than inpatient basis.  And even if inpatient, he has not 
required "frequent" inpatient treatment, only what could at 
most be considered occasional.  He also has been and is being 
additionally compensated (as a result of this decision) for his 
resultant convalescence.  Additionally, it is not shown he has 
experienced the required marked interference with employment due 
to his disability - meaning above and beyond that contemplated 
by his existing ratings.  See 38 C.F.R. § 4.1, indicating that, 
generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (reiterating that the disability rating, itself, is 
recognition that industrial capabilities are impaired).

The Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is unwarranted.  Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-
96 (August 16, 1996).




ORDER

For the period of November 12-16, 1999, a rating higher than 20 
percent is denied.

For the period of January 1, 2000, to February 29, 2000, a rating 
higher than 10 percent is denied.

However, for the period of March 1, 2000 to April 15, 2008, a 10 
percent rating (rather than just a 0 percent rating) is granted, 
subject to the law and regulations governing the payment of VA 
compensation.

Moreover, for the period of April 15, 2008 until April 27, 2009, 
an even higher 20 percent rating is granted, also subject to the 
laws and regulations governing the payment of VA compensation.

As well, for the period of May 1, 2009 through July 31, 2009, a 
temporary total rating based on the need for convalescence 
following hospital treatment due to the disability is granted, 
subject to the laws and regulations governing the payment of 
VA compensation.

For the period of August 1, 2009 until June 10, 2010, a 20 
percent rating is granted, subject to the laws and regulations 
governing the payment of VA compensation.

Since June 10, 2010, a 10 percent rating is granted, subject to 
the laws and regulations governing the payment of VA 
compensation.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


